NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     FRANK SILVA ROQUE, Petitioner.

                         No. 1 CA-CR 14-0729 PRPC
                              FILED 11-15-2016


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 2001-095385
               The Honorable Mark F. Aceto, Retired Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Frank Silva Roque, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Donn Kessler joined.
                            STATE v. ROQUE
                           Decision of the Court

J O N E S, Judge:

¶1            Petitioner Frank Silva Roque petitions this court for review
from the summary dismissal of the latest of his many successive notices of
post-conviction relief. We deny relief because the claims Roque presents
for review are claims he raised in his previous post-conviction relief
proceeding.1 Roque also concedes his appellate counsel raised the
underlying claims regarding the State’s failure to disclose and prosecutorial
misconduct on direct appeal in 2006. Any claim a defendant raised or could
have raised on direct appeal or in an earlier post-conviction relief
proceeding is precluded. See Ariz. R. Crim. P. 32.2(a). None of the
exceptions under Rule 32.2(b) apply.

¶2           We grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




1      While this is not one of the grounds upon which the trial court
dismissed the petition, we may affirm a result on any basis supported by
the record. State v. Robinson, 153 Ariz. 191, 199 (1987) (citation omitted).



                                        2